Citation Nr: 0721677	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus and, if 
so, whether service connection is now warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  He received the Combat Infantryman Badge (CIB) 
and Korean Service Medal with Three Bronze Stars.  See DD 
214.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for tinnitus, and 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
bilateral hearing loss, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2002 RO rating decision denied the 
claim for service connection for tinnitus on the basis that 
there was no evidence of a current disability.  

2.  Additional evidence submitted since November 2002 on the 
issue of service connection for tinnitus is new and material 
as it cures the previous evidentiary defect at the time of 
the RO's 2002 decision.  


CONCLUSIONS OF LAW

1.  The RO's November 2002 decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2002).

2.  The evidence added to the record since the RO's November 
2002 rating decision denying service connection for tinnitus 
is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinnitus, it is the Board's conclusion that it 
is not precluded from now adjudicating the question of 
whether the claim is reopened.  This is so because the Board 
is taking action favorable to the veteran by reopening the 
claim and granting the claim only to this extent, which, at 
this point, poses no risk of prejudice to the veteran.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for 
tinnitus, which he maintains is the result of acoustic trauma 
he sustained as a rifleman in the infantry during combat 
operations.  See February 2002 VA Form 21-4138.  The RO has 
reopened the claim, but has continued the denial issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in 
November 2002 denied the claim for entitlement to service 
connection for tinnitus on the basis that there was no 
evidence of a current disability.  The RO notified the 
veteran of this decision by letter dated November 22, 2002, 
but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2002) (a notice 
of disagreement (NOD) shall be filed with the agency of 
original jurisdiction (AOJ) within one year from the date 
that the agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).

The veteran filed a claim to reopen in December 2002, and 
this appeal ensues from the January 2004 rating decision that 
reopened the claim but continued the previous denial of 
service connection for tinnitus.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  

Evidence before the RO in November 2002 included the 
veteran's service medical records, which are devoid of 
reference to complaint of, or treatment for, tinnitus.  At 
the time of his separation, a clinical evaluation of the 
veteran's ears was normal.  See January 1954 report of 
medical examination.  The evidence also included a June 1977 
VA compensation and pension (C&P) examination, during which 
the veteran complained of buzzing in his ears, especially the 
right, with an onset in service.  No diagnosis was made in 
relation to this complaint, however, and none of the other 
available post-service medical evidence contained any 
reference to, or diagnosis of, tinnitus.  See VA treatment 
records dated prior to September 2002; private audiograms 
dated December 1986, July 1998 and February 2002.  

Evidence added to the record since the RO's 2002 decision 
includes an October 2002 diagnosis of tinnitus.  See record 
from Dr. J.R. De Leon.  This record is considered new, as it 
was not of record when the RO issued its November 2002 rating 
decision.  It also raises a reasonable possibility of 
substantiating the claim, and is thus considered material.  
Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for tinnitus is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for tinnitus is reopened.  
To this extent only, the appeal is granted.



REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims for service connection 
for tinnitus and bilateral hearing loss.  Such development 
would ensure that the veteran's due process rights, including 
those associated with the duties to notify and assist, are 
met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

As an initial matter, the Board finds that the veteran has 
not been provided with the proper notice required regarding 
his claim for service connection for bilateral hearing loss.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, VA 
must notify the veteran of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim.  

The veteran contends that he sustained acoustic trauma during 
combat operations in service.  See February 2002 VA Form 21-
4138.  As noted above, the veteran received the CIB and the 
Korean Service Medal with Three Bronze Stars.  In pertinent 
part, the receipt of the CIB denotes participation in combat.  
Therefore, notwithstanding the fact that the veteran's 
service medical records do not reference any complaints of 
tinnitus, given the circumstances and conditions of his 
service in the infantry as described in his lay statement, 
in-service noise exposure is presumed to have occurred.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006).  

In its November 2002 rating decision, the RO failed to 
discuss the veteran's receipt of the CIB in relation to his 
claims for service connection.  In light of the foregoing, 
fundamental fairness to the veteran warrants an appropriate 
VA C&P examination to elicit an opinion on etiology, or 
medical causation, as to the veteran's tinnitus.  See 
38 C.F.R. § 3.159(c)(4) (2006).  This is especially important 
given the June 1977 complaint of buzzing in his ears and the 
October 2002 diagnosis of tinnitus.  The veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failing to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The evidence of record also reveals that the veteran was 
receiving, and may still be in receipt of, compensation from 
the Social Security Administration (SSA).  It is unclear, 
however, for what disability the veteran was receiving 
compensation.  See e.g., December 1984 letter from J.R.C.S.  
The RO should request more information from the veteran 
regarding whether he still is receiving compensation from the 
SSA, and, if so, whether he is being compensated for a 
hearing disability.  Depending on the veteran's response, 
medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims folder before a decision is 
rendered on the veteran's claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for bilateral hearing 
loss, as required by Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  Request additional information from 
the veteran regarding whether he is in 
receipt of benefits from the SSA as a 
result of a hearing disability - either 
hearing loss or tinnitus.  If the veteran 
answers in the affirmative, request 
medical records from SSA pertaining to 
any original or continuing award of 
disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

4.  When the above development has been 
completed, schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving the ears.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
specifically indicate whether the veteran 
has tinnitus.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service, to include exposure to acoustic 
trauma.  The examiner should explain the 
reason(s) for the opinion(s).  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


